FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 11, 2014
                      UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                                   TENTH CIRCUIT                   Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                     No. 13-2224
 CHRISTOPHER SANCHEZ,                         (D.C. No. 13-CR-01928-SHS-1)
                                                         (D.N.M.)
          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, BALDOCK, and BACHARACH, Circuit Judges. **


      Defendant Christopher Sanchez entered a blind plea to one count of possessing

methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(c). The district court sentenced him to 151 months in prison consistent with

the low end of the applicable guideline range for career offenders. Defendant timely

appealed his sentence. Our jurisdiction arises under 18 U.S.C. § 3742(a). Now

before the Court is defense counsel’s Anders brief as well as counsel’s motion to


      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
withdraw. See Anders v. California, 386 U.S. 738 (1967). Defendant has been

notified and told that he could timely file a pro se brief. He has not done so. After

plenary review, defense counsel’s brief and motion are well taken. Accordingly, we

grant counsel’s motion to withdraw and dismiss the appeal.

      In Anders, the Supreme Court held that if appointed counsel “finds his

[client’s] case to be wholly frivolous, after a conscientious examination of it, he

should so advise the court and request permission to withdraw.” Id. at 744. Counsel

must submit to the court a brief “referring to anything in the record that might

arguably support an appeal.”       Id.   When counsel submits an Anders brief

accompanied by a motion to withdraw, we “conduct a full examination of the record

to determine whether defendant’s claims are wholly frivolous.” United States v.

Calderon, 428 F.3d 928, 930 (10th Cir. 2005). If we agree with counsel’s evaluation

of the case, we grant the request to withdraw and dismiss the appeal. Anders, 386
U.S. at 744.

      The docket sheet reflects per return receipt that the clerk of court notified

Defendant of the Anders brief and the motion to withdraw. In accordance with 10th

Cir. R. 46.4(B)(2), the clerk also notified Defendant of his opportunity to file a

response thereto. As stated, Defendant has not responded and the time for doing so

has now passed. In his Anders brief, Defendant’s counsel, an Assistant Federal

Public Defender, identifies three possible challenges to Defendant’s sentence: (1) the

pre-sentence report improperly classified Defendant as a career offender; (2) the

                                          2
district court did not adequately explain the sentence imposed; and (3) the sentence

imposed is substantively unreasonable.

      Our careful review of the record reveals counsel properly evaluated this case.

We agree with counsel’s assessment: “None of these issues even arguably have

merit, and are therefore wholly frivolous.” Anders Brief at 4. Given Defendant’s

failure to respond, we need not opine further. We commend defense counsel for his

forthrightness. Accordingly, defense counsel’s motion to withdraw is GRANTED

and Defendant’s appeal is DISMISSED.

                                      Entered for the Court,



                                      Bobby R. Baldock
                                      United States Circuit Judge




                                         3